Citation Nr: 1043287	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  96-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the Veteran's petition to reopen his claim of 
entitlement to service connection for a right wrist disability.  
In September 1994, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in February 1996.

In May 2001, the Veteran presented sworn testimony during a 
Travel Board hearing in New York, New York, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In June 2009, the Board reopened the Veteran's claim of 
entitlement to service connection for a right wrist disability 
and remanded the claim to the Appeals Management Center (AMC) for 
further evidentiary development, including obtaining any 
outstanding VA treatment records and providing the Veteran with a 
new VA examination.  The Board is obligated by law to ensure that 
the AMC complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The record reflects that the AMC attempted to obtain any updated 
VA treatment records.  However, an August 2009 document indicates 
that the Veteran had not received any VA treatment between 
January 2006 and August 2009.  Additionally, the AMC provided the 
Veteran with new VA examinations in October 2009 and June 2010.  
Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.

In July 2007, the Veteran filed a claim seeking increased ratings 
for his right iliac margin donor site scar and paresthesia and 
numbness of the right lateral femoral cutaneous nerve.  
Additionally, in September 2008, he submitted a statement and 
private treatment records that seem to raise the issue of 
entitlement to service connection for a bilateral leg and/or foot 
disability, to include polyneuropathy of the bilateral lower 
extremities and/or bilateral tarsal tunnel syndrome.  Thus, the 
issues of entitlement to increased ratings for paresthesia and 
numbness of the right lateral femoral cutaneous nerve with 
residual right iliac crest bone grant and a right anterior iliac 
margin donor site scar, and entitlement to service connection for 
a bilateral leg and/or foot disability have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakable demonstrates 
that the Veteran experienced a pre-existing right wrist 
disability upon entrance to active duty; clear and unmistakable 
evidence does not establish that the inservice increase in 
disability was due to the natural progression of the disorder.

2.  The Veteran's right wrist ankylosis is the result of active 
duty.


CONCLUSION OF LAW

1.  The Veteran's right wrist ankylosis was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38  C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim decided herein, this claim has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran essentially claims that, upon entry into service, he 
did not suffer from a right wrist disability.  Rather, he 
contends that during Advanced Individual Training (AIT) in June 
1973, he was performing push-ups while balancing on his 
fingertips, when his drill sergeant stepped on his right wrist to 
push his hand down.  At that time, the Veteran alleges that he 
heard a loud popping sound and experienced significant pain in 
his right wrist.  He further contends that this incident was the 
cause of his current right wrist disability.  Therefore, he 
believes service connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. This 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

 "Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough analysis 
of the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof."  See 38 C.F.R. § 3.304(b)(1) (2010).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

In this case, there is no indication in the record that any right 
wrist disability or symptoms were noted on the Veteran's entrance 
examination in January 1973.   The history of a prior fracture is 
not a notation of current disability.  Hence, the presumption of 
soundness is for application.

Despite the Veteran's claims to the contrary, upon his entry into 
service, he indicated that he had previously fractured his right 
hand.  See Report of Medical History, January 1973.  This is, 
however, not the equivalent of a notation of the presence of 
current disability, as physical examination for entrance 
disclosed no abnormalities.  The Veteran's service treatment 
records reflect that, following AIT exercises in June 1973, he 
complained of right wrist pain.  Approximately one week later, 
the Veteran again complained of a painful right wrist, noting 
that he had injured his wrist three years prior when he was in 
the ninth grade.  The Veteran stated that he thought his previous 
injury was a sprain and never sought medical care.  He apparently 
did well; however, he kept his wrist wrapped with an Ace bandage.  
At the time of his in-service visit, he complained of pain on 
radial deviation and dorsiflexion of the right wrist.  Physical 
examination of the upper extremities revealed marked limitation 
of motion in both palmar flexion and dorsiflexion of the right 
wrist with pain on compression over the anatomical snuffbox and 
pain on radial deviation.  Neurological examination was within 
normal limits.  X-ray studies included a navicular series which 
showed an obvious pseudoarthrosis of the right navicular 
occurring at the wrist.  There was sclerosis above both fracture 
ends and in the proximal portion the fragment appeared sclerotic 
with evidence of aseptic necrosis.  There was a large cyst in the 
area of the fracture site.  There was also evidence of an old 
fracture of the tip of the ulnar styloid and some early spurring 
of the dorsal lip of the radius.  Ultimately, the Veteran was 
diagnosed with pseudoarthrosis of the right navicular, early 
traumatic arthritis of the right radiocarpal joint, and 
pseudoarthrosis of the fracture of the tip of the ulnar styloid 
on the right wrist.  The treating physician recommended that the 
Veteran was no longer fit for service.  See service treatment 
records, June 1973.

Medical Board proceedings were held in June 1973, in reference to 
the Veteran's early discharge.  It was noted that the Veteran was 
present during the proceedings and that he did not present on his 
own behalf.  He was considered to be medically unfit for further 
military service.  He was again diagnosed with pseudoarthrosis of 
the right navicular, early traumatic arthritis of the right 
radiocarpal joint and pseudoarthrosis of the fracture of the tip 
of the ulnar styloid on the right wrist.  Each of these 
conditions was deemed to have existed prior to service and none 
were considered aggravated by active duty.  The Veteran did not 
disagree with this finding.  See Medical Board Proceedings, 
June 1973.

The Medical Board recommended that the Veteran be separated from 
active service.  Approval action was undertaken as to this 
recommendation in June 1973.  The Veteran acknowledged that he 
had been informed of the approved findings and recommendations of 
the Board by signing the report in July 1973.  The Veteran 
initialed and lined through pre-printed language in the report 
that stated that he did not agree with the medical board report 
and desired to appeal - thus indicating that he did not appeal 
the Medical Board findings.  Id.

As there is x-ray evidence in service of old fracture residuals, 
the Board finds the above-cited evidence constitutes "clear and 
unmistakable" evidence that the Veteran's right wrist disability 
existed prior to service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption 
of soundness, there must be clear and unmistakable evidence 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

In order to address the question of an in-service increase in 
disability, the Veteran was afforded VA examinations in 
October 2009 and June 2010.  The October 2009 VA examiner 
reviewed the Veteran's claims file and VA treatment records.  He 
noted the Veteran's assertions of an in-service right wrist 
fracture.  On examination, he noted the Veteran's loss of range 
of motion of the right wrist and diagnosed him with ankylosis of 
the right wrist.  He concluded that it was at least as likely as 
not that the Veteran's right wrist disability increased in 
severity during active service and that the increase was beyond 
the natural progress of the disorder.

The Veteran was afforded a second VA examination in June 2010 to 
attempt to discern what level of disability was caused by 
aggravation and what level pre-existed service.  The June 2010 
examiner also reviewed the Veteran's claims file and VA treatment 
records.  After examining the Veteran, he diagnosed him with 
degenerative joint disease of the interphalangeal joints of the 
digits of the right hand, fusion of the proximal and distal rows 
of the right carpal bones, and decreased range of motion of the 
right wrist.  He concluded that the Veteran had no documented 
baseline manifestations of his pre-existing right wrist 
disability upon entrance to service.  He noted the Veteran's 
reported manifestations of pain and inability to do drills within 
six months of entrance to service.  He stated that it would be 
mere speculation to opine on the level of aggravation that took 
place in service.  Although he seemed to accept, like the 
October 2009 examiner, that such aggravation occurred, he was 
unable to state in definitive terms the level of aggravation 
without resorting to mere speculation.

In light of the positive October 2009 nexus opinion and seemingly 
positive June 2010 nexus opinion, as well as the lack of other 
evidence to contradict these opinions, the Board finds that the 
evidence is not clear and unmistakable that the pre-existing 
disability underwent no increase during active duty.  The record 
includes a positive medical opinion that the inservice increase 
in severity was not due to the natural progress of the disorder.  
No contrary opinion is of record.  

Because the evidence is not clear and unmistakable on the 
aggravation question, the presumption of soundness is not 
rebutted and the claim becomes one for ordinary service 
connection.  Here, the post-service evidence reflects a diagnosis 
of ankylosis of the right wrist, following VA examination in 
October 2009.  A June 2010 VA examination noted a post-service 
injury in 1982.  At that time, the Veteran was noted to have 
undergone surgery in 1982 and 1994.  The Veteran complains of 
continuous right wrist pain.  His hearing testimony to this 
effect is credible.  He testified to fractures of the navicular 
bone in service when a drill sergeant stepped on his right hand.  
He has also testified to continued problems with this wrist after 
discharge. 

In order to prevail in a service connection claim, it must only 
be demonstrated that there is an approximate balance of positive 
and negative evidence.  In the present case, there is competent 
evidence that post-fracture residuals involving the right wrist 
became manifest during military service, following an injury to 
the right hand, and have continued since that time, 
notwithstanding post-service injury and surgeries.  Resolving 
reasonable doubt in favor of the Veteran, the record supports the 
grant of service connection for ankylosis of the right wrist on a 
direct basis under 38 C.F.R. § 1110.


ORDER

Entitlement to service connection for ankylosis of the right 
wrist is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


